Case 2:16-cr-20576-SJM-EAS ECF No. 69,
            Case: 19-2178 Document: 9-1PageID.844    Filed 12/26/19
                                          Filed: 12/26/2019    Page:Page
                                                                     1   1 of 3                   (1 of 3)




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE               Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988             www.ca6.uscourts.gov




                                                Filed: December 26, 2019




Mr. Martin J. Beres
Law Office
42211 Garfield Road
Suite 146
Clinton Township, MI 48038

Ms. Margaret Marie Smith
United States Attorney's Office
211 W. Fort Street
Suite 2001
Detroit, MI 48226

                     Re: Case No. 19-2178, Randy Montante v. USA
                         Originating Case No. 2:18-cv-12419, 2:16-cr-20576-1

Dear Counsel:

   The Court issued the enclosed Order today in this case.

                                                Sincerely yours,

                                                s/Monica M. Page
                                                Case Manager
                                                Direct Dial No. 513-564-7021

cc: Mr. David J. Weaver

Enclosure
Case 2:16-cr-20576-SJM-EAS ECF No. 69,
            Case: 19-2178 Document: 9-2PageID.845    Filed 12/26/19
                                          Filed: 12/26/2019    Page:Page
                                                                     1   2 of 3                    (2 of 3)



                                           No. 19-2178

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                                                 FILED
RANDY NIBUNGCO MONTANTE,                                 )                     Dec 26, 2019
                                                         )                DEBORAH S. HUNT, Clerk
       Petitioner-Appellant,                             )
                                                         )
v.                                                       )           ORDER
                                                         )
UNITED STATES OF AMERICA,                                )
                                                         )
       Respondent-Appellee.                              )
                                                         )
                                                         )




       Martin J. Beres, retained counsel for federal prisoner Randy Nibungco Montante, moves
this court to appoint him as Montante’s counsel pursuant to the Criminal Justice Act (“CJA”), 18
U.S.C. § 3006A, in Montante’s appeal of the district court’s judgment denying his motion to
vacate, set aside, or correct his sentence filed pursuant to 28 U.S.C. § 2255.
       In 2017, Montante, who was then represented by attorneys within the federal public
defender’s office, pleaded guilty to production of child pornography, in violation of 18 U.S.C.
§ 2251(a). He was sentenced to 210 months in prison. Thereafter, Montante filed a motion to
withdraw his guilty plea, which the district court denied.
       Montante then retained Mr. Beres and filed a § 2255 motion to vacate, claiming that one
of his federal public defense attorneys was ineffective. The district court denied the motion,
finding that Montante failed to show that his attorney’s performance was deficient. However,
the district court granted Montante a certificate of appealability and leave to proceed in forma
pauperis on appeal.
       Mr. Beres remains Montante’s counsel in the present appeal and moves this court to
appoint him under the CJA.
Case 2:16-cr-20576-SJM-EAS ECF No. 69,
            Case: 19-2178 Document: 9-2PageID.846    Filed 12/26/19
                                          Filed: 12/26/2019    Page:Page
                                                                     2   3 of 3                   (3 of 3)
                                           No. 19-2178
                                               -2-

       The CJA provides that counsel may be appointed to an individual seeking relief under
§ 2255 “[w]henever . . . the court determines that the interests of justice so require” and the
individual is financially eligible. See 18 U.S.C. § 3006A(a)(2)(B).
       Here, the interests of justice support appointing Mr. Beres as Montante’s counsel under
the CJA in view of his familiarity with this case and Montante’s lack of legal training,
knowledge, and competence to represent himself. And given that the district court granted
Montante leave to proceed in forma pauperis on appeal, he has demonstrated that he is
financially eligible for a CJA-appointed attorney.
       Accordingly, the court GRANTS the motion for the appointment of counsel pursuant to
the CJA.


                                             ENTERED BY ORDER OF THE COURT




                                             Deborah S. Hunt, Clerk
